FOCAL POINT ACADEMY, LLC, a Nevada limited liability company, and GLEN HORLACHER, Appellants,
v.
SCOTT GREEN, MICHELE GREEN, SUSAN L. SCHEFF, PARENTS UNIVERSAL RESOURCE EXPERTS, INC., a Florida corporation, and BOYD HOOPER, Appellees.
No. 4D08-484.
District Court of Appeal of Florida, Fourth District.
July 23, 2008.
H. Michael Muñiz of Law Offices of Steven M. Ziegler, P.A., Hollywood, for appellants.
David Leacock of David Leacock, P.A., Palm Beach Gardens, for appellees Scott Green and Michele Green.
PER CURIAM.
Affirmed.
POLEN, FARMER and HAZOURI, JJ., concur.
Not final until disposition of timely filed motion for rehearing.